51 F.3d 266
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert H. KETCHUM, on behalf of himself and all otherssimilarly situated, Plaintiff-Appellant,v.David J. KESSLER;  Food & Drug Administration, Defendants-Appellees.
No. 94-2180.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995.Decided March 29, 1995.

Robert H. Ketchum, appellant pro se.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his complaint under 28 U.S.C. Sec. 1915(d) (1988).  Our review of the record discloses no abuse of discretion by the district court.  See Denton v. Hernandez, 60 U.S.L.W. 4346, 4348 (U.S.1992);  Adams v. Rice, 40 F.3d 72 (4th Cir.1994).  Accordingly, we affirm on the reasoning of the district court.  Ketchum v. Kessler, No. CA-94-1223-L (D. Md. Aug. 31, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.